


Exhibit 10.02









SOUTHWEST GAS CORPORATION




MANAGEMENT INCENTIVE PLAN
















Effective May 12, 1993


Amended and Restated May 10, 1994


Amended and Restated January 1, 1995


Amended and Restated January 1, 2002


Amended and Restated January 1, 2004


Amended and Restated Effective January 1, 2009

 
 

--------------------------------------------------------------------------------

 

 
Table of Contents








Section
 
Page
     
1.
Purpose of the Plan
 1
     
2.
Definitions
 1
     
3.
Administration
 4
     
4.
Eligibility
 5
     
5.
Incentive Award Opportunities
 5
     
6.
Procedures for Calculating and Paying Actual Awards
 6
     
7.
Performance Shares
 7
     
8.
Participant Terminations and Transfers
 9
     
9.
Changes in Capital Structure and Other Events
 11
     
10.
Provisions Regarding Withholding Taxes
 12
     
11.
Provisions Applicable to Common Stock
 13
     
12.
Effective Date; Stockholder Approval
 15
     
13.
Amendment and Termination of the Plan
 15
     
14.
Benefit Claims Procedure
 15
     
15.
General Provisions
 16


 
 

--------------------------------------------------------------------------------

 

SOUTHWEST GAS CORPORATION

Management Incentive Plan


 

--------------------------------------------------------------------------------



1.
Purpose of the Plan



This Management Incentive Plan, revised and restated effective January 1, 2009,
is intended to replace both the existing Southwest Gas Corporation Management
Incentive Plan and encourage a selected group of highly compensated or
management employees of the Company to remain in its employment and to put forth
maximum efforts to achieve the Company’s short- and long-term performance goals.


2.           Definitions


(a)  
“Actual Award” means the dollar amount earned by a Participant on the basis of
the performance of the Company during the annual Performance Period.



(b)  
“Annual Base Salary” means the calendar year-end rate of compensation paid to a
Key Employee, including salary deferrals, but excluding bonuses, incentives,
commissions, overtime, monetary and nonmonetary awards for employment service to
the Company or payments or Company contributions to or from this Plan or any
other Company retirement or deferred compensation, or similar plans.



(c)  
“Annual Performance Measures” shall mean the performance criteria used by the
Committee in determining the performance of the Company for the purpose of
calculating Actual Awards for Participants earned under the Plan during a
Performance Period.



(d)  
“Award Conversion” means the division of Actual Awards earned into two portions:



(i)  
A portion payable in cash as soon as the Committee deems practicable following
the end of the annual Performance Period.



(ii)  
A portion converted into Performance Shares and subject to a Restriction Period.



(e)  
“Award Conversion Date” means the day that occurs in the first two and one-half
calendar months following the end of a Performance Period, the Committee
performs the Award Conversion on Actual Awards for such Performance Period.




 
 1

--------------------------------------------------------------------------------

 

(f)  
“Beneficiary” means the person or persons designated pursuant to Section 8(g) as
eligible to receive a Participant’s unpaid Plan benefits in the event of the
Participant’s death.



(g)  
“Board” or “Board of Directors” means the Board of Directors of Southwest Gas
Corporation.



(h)  
“Code” means the Internal Revenue Code of 1986, as amended.



(i)  
“Committee” means the  Compensation Committee of the Board of Directors, or any
successor thereto.



(j)  
“Common Stock” means the common stock of Southwest Gas Corporation.



(k)  
“Company” means Southwest Gas Corporation and its present and future
subsidiaries and any successors thereto.



                          (l)
“Determination Date” means as to any Performance Period: (i) the first day of
the Performance Period; or (ii) if later, the latest date possible which will
not jeopardize the Plan’s qualification as performance-based compensation under
Code Section 162(m).



(m)  
“Disability” or “Disabled.”  A Participant shall be considered to be “Disabled”
or to have incurred a “Disability” if he or she qualifies for a disability
benefit under Southwest Gas Corporation’s group long-term disability plan and
incurs a Separation From Service.  The Committee, in its sole and absolute
discretion, may determine that a Participant is Disabled for purposes of this
Plan.



(n)  
“Dividend Credits” means the additional Performance Shares determined as set
forth in Plan Section 7(d) calculated for each Restriction Period for the
Participant’s Performance Shares subject to such period.



(o)  
“Employee” means any person who is a regular full-time employee of the Company,
including those who are officers or Board Members.



(p)  
“Fiscal Year” means the Fiscal Year of the Company beginning each January 1 and
ending the following December 31.



(q)  
“Incentive Award Opportunity” means the range of an Actual Award available to
each Participant in this Plan for a given Performance Period.



(r)  
“Involuntary Termination Without Cause” means a Participant’s Separation From
Service (i) due to reorganization, downsizing, restructuring or layoff, and (ii)
not due to what the Committee determines was, in its sole and absolute
discretion, either the Participant’s inability to adequately perform


 
 2

--------------------------------------------------------------------------------

 

his or her job, a violation of Company work rules or policies, or misconduct
that the Committee determines is detrimental to the Company’s best interests.


(s)  
“Key Employee” means a management or highly compensated Employee of the Company
who the Committee determines to (i) have a direct and significant impact on the
performance of the Company, and (ii) has a position or compensation that allows
him or her to affect or influence, through negotiation or otherwise, the design
or operation of this Plan so as to eliminate the Employee’s need for the
substantive rights and protections of Title I of the Employee Retirement Income
Security Act of 1974.



(t)  
“Participant” means a Key Employee who, in the Committee’s sole and absolute
discretion, is determined to be eligible to receive an Incentive Award
Opportunity under this Plan.



(u)  
“Payment Period” means the first two and one-half months following the end of a
Performance Period.



(v)  
“Peer Group” means the companies comprising the group against which the
Committee assesses the performance of the company for the purposes of
determining Actual Awards earned, or for modifying the number of shares of
Common Stock that are payable to Participants following the end of a Restriction
Period.



(w)  
“Performance Period” means a period of twelve (12) months corresponding to the
Company’s Fiscal Year and for which the Company’s performance is assessed by the
Committee for the purpose of determining Actual Awards earned.



(x)  
“Performance Share” means a hypothetical share of Common Stock that will be
converted into, and paid out, as a share of Common Stock only if all
restrictions and conditions set forth in this Plan have been satisfied.  The
Performance Share carries no voting rights but does entitle the Participant to
receive Dividend Credits determinable under Plan Section 7(d).



(y)  
“Performance Shares Payment Period” means the first two and one-half months
following the end of a Restriction Period.



(z)  
“Plan” means the Southwest Gas Corporation Management Incentive Plan as set
forth herein and as amended from time to time.



 
(aa)
“Restriction Period” means, with respect to each grant of Performance Shares to
a Participant, a period of at least thirty-six (36) consecutive calendar months
beginning with the Award Conversion Date applicable to such shares.




 
 3

--------------------------------------------------------------------------------

 

(bb)  
“Retire” or “Retirement” means a Participant’s Separation From Service on or
after the Participant has attained his or her early retirement date, normal
retirement date, or deferred retirement date as defined in the Retirement Plan
for Employees of Southwest Gas Corporation, as amended and in effect from time
to time.



(cc)  
“Section 409A” or “Code Section 409A” means Section 409A of the Code and the
rules and regulations with respect thereto.



(dd)  
“Section 162(m)” or “Code Section 162(m)” means Section 162(m) of the Code and
the rules and regulations with respect thereto.



 
(ee)
“Separation From Service” means the termination of a Participant’s employment by
the Company if the Participant dies, retires, or otherwise has a termination of
employment with the Company; provided, that Participant’s employment
relationship is treated as continuing intact while on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months or longer, and if Participant’s right to reemployment is
provided either by statute or by contract.  A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company.  If the period of
leave exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.  Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such impairment causes the Participant to be
unable to perform the duties of his or her position of employment, or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.  For purposes of this paragraph, the
term “Company” includes all other organizations that together with the Company
are part of the Code Section 414(b-c) control group of organizations.  Whether a
Participant has incurred a Separation From Service shall be determined based in
accordance with the Code Section 409A.  Additionally, if a Participant ceases to
work as an Employee, but is retained to provide services as an independent
contractor of the Company, the determination of whether the Participant has
incurred a Separation From Service shall be determined based in accordance with
Code Section 409A.



 
(ff)
“Target Award” means the Incentive Award Opportunity available to each
Participant if all Performance Measures for a Performance Period are fully met
but not exceeded.






 
 4

--------------------------------------------------------------------------------

 

3.           Administration


(a)  
The Plan shall be administered by non-Employee members of the Committee, which
shall be composed of not less than three members of the Board of Directors.  The
non-Employee members of the Committee chosen to administer the Plan shall not
have received an award under this Plan or any plan preceding this Plan within
the last calendar year.  The Board of Directors may designate alternate members
of the Committee from non-Employee Board members who satisfy the above criteria
to act in the place and stead of any absent member of the Committee.



(b)  
The Committee shall have full and final authority to operate, manage, and
administer the Plan on behalf of the Company.  This authority includes but is
not limited to the following:



(i)  
Determination of eligibility for participation in the Plan;



(ii)  
Determination of Actual Awards earned and the Award Conversion of the Actual
Awards;



(iii)  
Payment of Actual Awards that have become nonforfeitable;



(iv)  
Directing the Company to make the accruals and payments provided for by the
Plan;



(v)  
Interpretation of the Plan and the resolution of any inconsistent or conflicting
Plan language as well as factual or nonfactual questions regarding a
Participant’s eligibility for, and the amount of, benefits payable under the
Plan;



(vi)  
Power to prescribe, amend, or rescind rules and regulations relating to the
Plan;



(vii)  
Power to determine the vesting schedules, if any, for all awards;



(viii)  
Powers prescribed to the Committee elsewhere in the Plan; and



(ix)  
Power to construe and interpret the Plan to the maximum extent possible to
comply with Code Sections 162(m) and 409A.



(c)  
With respect to Incentive Award Opportunities and Actual Awards earned, the
Committee shall have full and final authority in its sole and absolute
discretion to determine the Incentive Award Opportunities for individual
Participants; determine the time or times at which Actual Awards may be
calculated; determine the length of all applicable Performance Periods and/or
Restriction Periods; determine the award schedule and the Annual Performance
Measures (and the Company’s satisfaction or failure to satisfy


 
 5

--------------------------------------------------------------------------------

 

such measures) that will be used in calculating Actual Awards and the division
of such awards between cash and performance shares.


(d)  
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by all the members in the absence of a meeting, shall
be the acts of the Committee.  All Committee interpretations, determinations,
and actions will be final, conclusive, and binding on all parties.



(e)  
No member of the Board or the Committee will be liable for any action taken or
determination made in good faith by the Board or the Committee with respect to
the Plan or any Actual Award calculated and paid hereunder.



4.           Eligibility


(a)  
In determining the Key Employees that will be Participants and the Incentive
Award Opportunity for each Participant, the Committee shall take into account
the duties of the respective Participant, their present and potential
contributions to the success of the Company, and such other factors as the
Committee shall deem relevant in connection with accomplishing the purpose of
the Plan.



(b)  
No Incentive Award Opportunity will be available to any person who, at the
beginning of the applicable Performance Period, is a member of the Committee
responsible for the administration of the Plan.



5.           Incentive Award Opportunities


(a)  
By the Determination Date, the Committee will, in its discretion, establish, in
writing, the Incentive Award Opportunity for the Performance Period for each
Participant or class of Participants designated by the Committee.  The Incentive
Award Opportunity will be expressed as percentages of the Participant’s Annual
Base Salary.



(b)  
An Incentive Award Opportunity will range from zero to some specific maximum
percentage of the Participant’s Annual Base Salary (or maximum dollar amount
which will not exceed for any one Participant Three Million Dollars ($3,000,000)
for any Fiscal Year).



(c)  
By the Determination Date, the Committee will assign to a Participant an
Incentive Award Opportunity which will be assigned a specific Target Award that
will fall within the range of the Participant’s Incentive Award Opportunity. The
Target Award will be awarded to the Participant if, in the discretion
and judgment of the Committee, applicable Annual Performance Measures for the
applicable Performance Period are met.




 
 6

--------------------------------------------------------------------------------

 

(d)  
Actual Awards for each Participant in the Plan shall be determined by the
Committee following the end of the applicable Performance Period, taking into
account how the Company performed on the basis of the Annual Performance
Measures developed and utilized by the Committee for the Performance Period.



6.           Procedures for Calculating and Paying Actual Awards


(a)  
The Committee shall establish the Annual Performance Measures that will be
utilized for one or more Performance Periods in assessing the performance of the
Company for the purpose of determining the Actual Awards earned under this
Plan.  As determined by the Committee, the Annual Performance Measures
applicable to each Participant shall provide for a targeted level or levels of
achievement using one or more of the following  measures:  (i) annual revenue,
(ii) budget comparisons, (iii) controllable profits, (iv) Company earnings per
share, (v) customer to employee ratios, (vi) customer service satisfaction,
(vii) expense management, (viii) improvements in capital structure, (ix) net
income, (x) net or gross sales, (xi) operating income (pre- or post-tax),
(xii) profit margins, (xiii) operating or gross margin, (xiv) profitability of
an identifiable business unit or product, (xv) return on investments,
(xvi) return on sales, (xvii) return on stockholders’ equity, (xviii) total
return to stockholders, (xix) cash flow, operating cash flow, or cash flow or
operating cash flow per share (before or after dividends), (xx) price of the
shares or any other publicly traded securities of the Company, (xxi) reduction
in costs, (xxii) return on capital, including return on total capital or return
on invested capital, (xxiii) improvement in or attainment of expense levels or
working capital levels, and (xxiv) performance of the Company relative to a peer
group of companies and/or relevant indexes.  The Annual Performance Measures may
be applicable to the Company and/or any of its individual business units and may
differ from Participant to Participant.  In addition and to the extent
applicable, the Annual Performance Measures will be calculated in accordance
with generally accepted accounting principles, but excluding the effect (whether
positive or negative) of any change in accounting standards and any
extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the Annual Performance Measures applicable
to the Actual Award intended to be performance-based compensation.  Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of Annual Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to an Actual Award intended to be performance-based
compensation; provided, however, that certain categories or types of such
adjustments can be specifically included (rather than excluded) at the time the
Annual Performance Measures are established if so determined by the
Committee.  These measures and the standards of performance associated with them
may change from year to


 
 7

--------------------------------------------------------------------------------

 

year and may receive different emphasis or weight according to the changing
priorities of the Company.


(b)  
During the Payment Period, the Committee will compare the Company’s actual
performance during such period with the Annual Performance Measures it
established for the period, and the Actual Award for such period, if any, for a
Participant will be calculated.  For each Performance Period, the Committee will
utilize an award schedule for calculating the Actual Awards earned on the basis
of the Company’s performance.  The award schedule may be modified by the
Committee from year to year as Annual Performance Measures or the standards of
performance associated with such measures change.



(c)  
The Committee retains the discretion to reduce a Participant’s Actual Award
(including a reduction to zero).



(d)  
During the Payment Period, an Award Conversion will be made whereby the Actual
Awards for each Participant for the Performance Period will be split into two
components.  The first component will be a dollar amount that shall be paid
during the Payment Period to the Participant in a lump sum cash payment.  The
second component will be a dollar amount that is converted into whole or partial
Performance Shares, which shall be subject to a substantial risk of forfeiture
and thereby restricted for a specified period of at least thirty six (36)
consecutive calendar months beginning on the Award Conversion Date applicable to
such shares. The number of Performance Shares allocable to each Participant
shall be determined by dividing (i) the dollar amount available for the
Participant’s Performance Shares (determined by the Award Conversion), by (ii)
the average of the closing prices of the Common Stock on the New York Stock
Exchange for the first five trading days of the month before the Award
Conversion Date. Payment of Performance Shares shall occur at the time provided
in Plan Section 7(c).  For Participants who die, become Disabled, Retire or have
his or her employment Involuntarily Terminated Without Cause prior to the Award
Conversion Date, the Actual Awards will be paid in cash.



(e)  
The Committee shall have the sole and absolute responsibility for determining
Actual Awards of Participants.  The Actual Awards generated by application of
the award schedule established by the Committee for one or more Performance
Periods will be the actual awards that will be payable to

each Participant; provided, however, that the Committee may, prior to the Award
Conversion Date, unilaterally reduce the Actual Awards generated by the awards
schedule if, in the opinion of the Committee, there have been exceptional
circumstances that have either created inappropriate windfalls in the Company’s
performance, which, in turn, have resulted in inappropriately large  awards.



 
 8

--------------------------------------------------------------------------------

 

(f)  
Notwithstanding any other provision of this Section 6, a Participant shall
receive no Actual Award for a Performance Period if cash dividends paid on each
share of outstanding Company common stock during such period does not equal or
exceed the dividends paid on each such share in the immediately preceding
Performance Period.



(g)  
If, during a Performance Period, the Committee determines that the established
Annual Performance Measures are no longer suitable due to a change in control of
the Company, as defined in Code Section 409A, the Committee may accelerate
payment of the Actual Award.



7.           Performance Shares


(a)  
On the Award Conversion Date, Participants who earned an Actual Award during the
preceding Performance Period will have an entry made on the Company’s books
reflecting the Performance Shares allocable to them as determined pursuant to
Plan Section 6 (d).



(b)  
A Participant’s Performance Shares earned in a given Performance Period will be
subject to a specified Restriction Period of at least thirty six (36)
consecutive calendar months beginning on the Award Conversion Date applicable to
such shares.  During the Restriction Period, the Participant may not, except as
provided in Plan Section 8, receive payment for his or her Performance Shares.



(c)  
During the Restriction Period, a Participant will receive Dividend Credits equal
to the quarterly dividend paid per share of Common Stock, multiplied by the
number of Performance Shares then credited to the Participant on the Company’s
records, and divided by the closing per share value of the Common Stock on the
New York Stock Exchange on the date such dividends are paid or the last trading
day on the Exchange before such payment.  These additional Performance Shares
will be subject to the same restrictions as the Performance Shares that
generated the Divided Credits, and such restrictions will lapse at the same time
as the restrictions lapse on such Performance Shares.



(d)  
During the Performance Shares Payment Period, the Participant shall receive a
specific number of shares of Common Stock equal to the total number of
Performance Shares allocated to the Participant at the beginning of such
Restriction Period plus the Performance Shares credited quarterly through
Dividend Credits during the Restriction Period.



8.           Participant Terminations and Transfers


(a)  
Should a Participant incur a Separation From Service for any reason other than
death, Disability, Retirement, or Involuntary Termination Without Cause


 
 9

--------------------------------------------------------------------------------

 

during a Performance Period, the Participant’s right to receive an Actual Award
for such period will be forfeited by the Participant.


(b)  
Should a Participant incur a Separation From Service for any reason other than
death, Disability, Retirement, or Involuntary Termination Without Cause during a
Restriction Period, the Participant’s right to receive payments of his or her
outstanding Performance Shares will be forfeited by the Participant.



(c)  
Should a Participant incur a Separation From Service during the Performance
Period due to death, becoming Disabled, Retirement, or having his or her
employment Involuntarily Terminated Without Cause, the Participant (or the
Participant’s Beneficiary if the Participant dies before receiving payment) will
be entitled to receive the Participant’s Actual Award for the Performance Period
determined on a pro rata basis according to the number of months of the
Performance Period actually worked while being a Participant in the Plan.
Payment of the Actual Award shall be made in a lump sum cash payment and shall
occur during the Payment Period following the end of the applicable Performance
Period.



(d)  
Should a Participant incur a Separation From Service due to death during a
Restriction Period, the Participant’s Beneficiary will be entitled to receive a
distribution of Common Stock equal to the total number of Performance Shares
then credited to the Participant.  Payment of Common Stock shall occur during
the first two and one-half calendar months following the Participant’s death.



 
(e)
Should a Participant incur a Separation From Service during the Restriction
Period due to becoming Disabled, Retirement, or having his or her employment
Involuntarily Terminated Without Cause during a Restriction Period, the
Participant (or the Participant’s Beneficiary in the case the Participant dies
before receiving payment) will receive a distribution of Common Stock equal to
the total number of Performance Shares then credited to the
Participant.    Payment of Common Stock shall occur during the first two and
one-half calendar months following the date of the Participant’s Separation From
Service; provided, however, that if the Participant is a “specified employee,”
within the meaning of Code Section 409A, in no event shall payment occur before
the day after the last day of the six month period that begins with the date of
the Participant’s Separation From Service.



 
(f)
A Participant shall have the right to designate any person as his or her
Beneficiary to whom benefits determined under this Section 8 (“Death Benefits”)
shall be paid in the event of the Participant’s death prior to the total
distribution of his/her Death Benefits.  If greater than fifty percent (50%) of
the Death Benefits are designated to a beneficiary other than the Participant’s
lawful spouse, such beneficiary designation must be consented


 
 10

--------------------------------------------------------------------------------

 

to by the Participant’s lawful spouse.  Each beneficiary designation must be in
written form prescribed by the Committee and will be effective only when filed
with the Committee, or its designee, during the Participant’s lifetime.


A Participant may change a beneficiary designation, subject to spousal consent
under the preceding paragraph, by filing a new beneficiary designation form with
the Committee or its designee.  The filing of a new beneficiary designation form
will cancel all beneficiary designations previously filed.  The Committee shall
be entitled to rely on the beneficiary designation form last filed by the
Participant prior to his/her death.  Any payment made in accordance with such
designation shall fully discharge the Company from all further obligations with
respect to the amount of such payments.


If a beneficiary entitled to receive benefits under the Plan is a minor or a
person declared incompetent, the Committee may direct payment of such benefits
to the guardian or legal representative of such minor or incompetent
person.  The Committee may require proof of incompetency, minority or
guardianship as it may deem appropriate prior to distribution of any Death
Benefits.  Such distribution shall completely discharge the Committee and the
Company from all liability with respect to such payments.


If no beneficiary designation is in effect at the time of the Participant’s
death, or if the named beneficiary predeceased the Participant, then the
beneficiary shall be: (1) the surviving lawful spouse; (2) if there is no
surviving lawful spouse, then Participant’s issue per stirpes; or (3) if no
surviving lawful spouse or issue, then Participant’s estate.


 
(g)
If a Participant changes jobs with the Company during the course of a
Performance Period and his or her new job has a different Incentive Award
Opportunity under the Plan, the Participant’s Incentive Award Opportunity for
the Performance Period shall be the sum of the products obtained by multiplying
(i) the percentage of the full Performance Period spent in each job by (ii) the
Incentive Award Opportunity for each such job.  In special circumstances, which
the Committee may identify from time to time, the Participant may be assigned
for the full Performance Period the Incentive Award Opportunity that corresponds
to any one of the jobs held by the Participant during the Performance Period
rather than combining partial Incentive Award Opportunities for the jobs.



 
(h)
Should a Key Employee become eligible to participate in the Plan after the
beginning of a Performance Period, the Participant will be entitled to an
Incentive Award Opportunity on the basis of the number of months of the full
Performance Period the Key Employee is a Participant in the Plan.




 
 11

--------------------------------------------------------------------------------

 

 
(i)
Notwithstanding any other provision of the Plan, to the extent that (i) one or
more of the payments in connection with the Participant’s Separation From
Service would constitute deferred compensation subject to the requirements of
Code Section 409A, and (ii) the Participant is a “specified employee” within the
meaning of Code Section 409A, then such payment or benefit (or portion thereof)
will be delayed until the earliest date following the Participant’s Separation
From Service on which the Company can provide such payment or benefit to the
Participant without the Participant’s incurrence of any additional tax or
interest pursuant to Code Section 409A, with all remaining payments or benefits
due thereafter occurring in accordance with the original schedule.  In addition,
this Plan and the payments and benefits to be provided hereunder are intended to
comply in all respects with the applicable provision of Code Section 409A.



9.           Changes in Capital Structure and Other Events


(a)  
Notwithstanding anything in the Plan to the contrary, the Board may terminate
the Plan and liquidate “deferred compensation” payable under the Plan as
permitted pursuant to Code Section 409A.



(b)  
All determinations, decisions, and adjustments made by the Committee as a result
of the Board’s action pursuant to Plan Section 9(a) will be final, binding, and
conclusive.  No fractional interest will be issued under the Plan on account of
such adjustments.



(c)  
In the event (i) a report on Schedule 13D is filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of
1934 (referred to as the “Act”) disclosing that any “person” (as defined in
Section 13(d) of the Act) other than the Company or one of its subsidiaries or
an employee benefit plan sponsored by the Company or one of its subsidiaries is
the beneficial owner, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of the then outstanding securities of the Company;
(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company or one of its subsidiaries, or an employee benefit plan sponsored by the
Company or one of its subsidiaries shall purchase securities pursuant to a
tender offer or exchange offer to acquire any Common Stock of the Company (or
securities convertible in Common Stock) for cash, securities, or any other
consideration, provided that after the consummation of the offer, the person in
question is the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of fifty percent (50%) or more of the combined
voting power of the then outstanding securities of the Company (as determined
under paragraph (d) of Rule 13d-3 under the Act, in the case of rights to
acquire Common Stock); (iii) the stockholders of the Company shall approve (a)
any consolidation or merger of the Company (1) in which the Company is not the
continuing or surviving corporation, (2) pursuant to which shares of Common
Stock of the


 
 12

--------------------------------------------------------------------------------

 

Company would be converted into cash, securities, or other property, and (3)
with a corporation that prior to such consolidation or merger owned fifty
percent (50%) or more of the cumulative voting power of the then outstanding
securities of the corporation; or (b) any sale, lease, exchange, or other
transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company; or (iv) there shall have been a
change in the majority of the Board of the Company within a 12-month period,
unless the election or nomination for election by the Company’s stockholders of
each director during the 12-month period was approved by the vote of two-thirds
(2/3) of the directors then in office who were directors at the beginning of
such 12-month period, the Committee may in its sole and absolute discretion,
without obtaining stockholder approval, at the time of any one or more of the
foregoing actions, to the extent permitted in Plan Section 7, with respect to
all Participants:


 
(i)
Make adjustments or amendments to the Plan and outstanding Incentive Award
Opportunities and Performance Shares that are consistent with applicable law,
including Code Section 162(m) and the terms of the transaction; or

 
 
(ii)
Consistent with applicable law, including Code Section 162(m), substitute new
Incentive Award Opportunities.

 
To the extent Performance Shares credited to a Participant constitute “deferred
compensation” within the meaning of Code Section 409A at the time of a Change in
Control, Performance Shares shall be paid out upon a Change in Control that also
constitutes a “change in ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
as those terms are defined under Code Section 409A (each such transaction, a
“409A Change in Control”).  To the extent a Change in Control that is not a 409A
Change in Control occurs, Performance Shares constituting deferred compensation
shall be paid out at the end of the Restriction Period or upon the Participant’s
earlier “Separation from Service” from the Company under Code Section 409A,
subject to the delay applicable to “specified employees” described in Section 8.
 
To the extent Performance Shares credited to a Participant do not constitute
“deferred compensation” within the meaning of Code Section 409A at the time of a
Change in Control, the Committee may vest such Performance Shares and shall, in
that event, settle the Performance Shares within 2½ months of the calendar year
in which they vest.


10.           Provisions Regarding Withholding Taxes


(a)  
The Committee may require a Participant receiving Common Stock upon conversion
of Performance Shares awarded hereunder to reimburse the Company for any taxes
required by any government to be withheld or


 
 13

--------------------------------------------------------------------------------

 

otherwise deducted and paid by the Company in respect of the issuance to or
disposition of shares by the Participant (a “Taxable Event”).  Any payment on
account of a tax obligation shall be in a form acceptable to the Committee.  If
upon the occurrence of a Taxable Event the Participant does not, in the time
required by law or designated by the Committee, reimburse the Company for taxes
as provided for above: (i) the Company shall have the right to withhold some or
all of the amount of such taxes from any other sums due or to become due from
the Company to the Participant upon such terms and conditions as the Committee
shall prescribe, and (ii) the Company may satisfy some or all of the tax
obligation of such Participant by withholding shares of Common Stock acquired by
the Participant in the conversion of any Performance Shares and may in the same
manner satisfy some or all of any additional tax obligation resulting from such
withholding.


(b)  
At any time that the Company becomes subject to a withholding obligation under
applicable law with respect to the conversion of Performance Shares,  a
Participant may elect to satisfy, in whole or in part, the Participant’s related
estimated personal tax liabilities by directing the Company to withhold from the
shares of Common Stock issuable in the related conversion of Performance Shares
either (i) a specific percentage of shares, (ii) a specific number of shares, or
(iii) shares having a specific value, in each case with a value not in excess of
such estimated tax liabilities.  Such an election shall be irrevocable.  The
shares of Common Stock withheld in payment shall be valued at their fair market
value on the date that the withholding obligation arises (the “Tax Date”).  The
Committee may disapprove any election, suspend or terminate the right to make
elections or provide that the right to make elections shall not apply to
particular conversions.  The Committee may impose any other conditions or
restrictions on the right to make an election as it shall deem appropriate.



11.           Provisions Applicable to Common Stock


(a)  
If at any time the Board shall determine in its discretion that the listing,
registration or qualification upon any national securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
sale, purchase, issuance or delivery of Common Stock under the Plan, no Common
Stock shall be sold, purchased, issued or delivered, as the case may be, unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Board.



(b)  
Except as hereafter provided and if so required by the Committee, the recipient
of any Performance Share award shall, upon receipt of any shares of Common Stock
due to the Award Conversion of Performance Shares represented by the award,
execute and deliver to the Company a written


 
 14

--------------------------------------------------------------------------------

 

statement, in form satisfactory to the Company, in which such Participant
represents and warrants that such Participant is acquiring the shares for such
Participant’s own account, for investment only and not with a view to the resale
or distribution thereof, and agrees that any subsequent offer for sale or
distribution of any such shares of Common Stock shall be made only pursuant to
either (a) a Registration Statement on an appropriate form under the Securities
Act of 1933, as amended (the “Securities Act”), which Registration Statement has
become effective and is current with regard to the shares of Common Stock being
offered or sold, or (b) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the holder or recipient
shall, if required by the Company, prior to any offer for sale or sale of such
shares, obtain a favorable written opinion, in form and substance satisfactory
to the Company, from counsel for or approved by the Company, as to the
applicability of such exemption thereto.  The foregoing restriction shall not
apply to (i) issuances by the Company so long as the shares being acquired are
registered under the Securities Act and a prospectus in respect thereof is
current or (ii) reofferings of shares by affiliates of the Company (as defined
in Rule 405 or any successor rule or regulation promulgated under the Securities
Act) if the shares being reoffered are registered under the Securities Act and a
prospectus in respect thereof is current.


(c)  
The Company may endorse such legend or legends upon the certificates for shares
of Common Stock issued upon conversion of Performance Shares made hereunder and
may issue such “stop transfer” instructions to its transfer agent in respect of
such shares as, in its discretion, it determines to be necessary or appropriate
to (i) prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act, or (ii) implement the provisions of the Plan
and any agreement between the Company and the Participant.



(d)  
The Company shall pay issue taxes with respect to the issuance of shares of
Common Stock upon conversion of Performance Shares, as well as all fees and
expenses necessarily incurred by the Company in connection with such issuance.



(e)  
The maximum number of shares of Common Stock that may be issued pursuant to the
Plan shall not exceed a total of 1,200,000 shares, without further shareholder
approval.



12.           Effective Date; Stockholder Approval


The Plan became effective upon adoption by the Board in 1993 and was approved by
shareholders at the 1994, 2002 and 2004 Annual Meetings.  If the amended and
restated Plan is not approved by shareholders of Southwest Gas Corporation at
the 2009 Annual Meeting, awards shall not be payable under the Plan with respect
to
 

 
 15

--------------------------------------------------------------------------------

 

Performance Periods beginning in 2009.
 
 
 


13.           Amendment and Termination of the Plan


The Board at any time and from time to time may, without prior notice to
Participants, suspend, terminate, modify, or amend the Plan.  Except as
otherwise provided for in Plan Sections 5, 6, 7, 8 and 9, no suspension,
termination, modification, or amendment of the plan may adversely affect any
award previously granted, unless the written consent of the Participant is
obtained.  Notwithstanding the authority granted to the Board herein, if the
shareholders of Southwest Gas Corporation have approved this Plan as
contemplated in Plan Section 12 above, no amendment to the provisions of this
Plan shall become effective without shareholder approval if, as to executive
officer Participants, such amendment would materially:


(i)            increase the benefits accruing to such Participants under the
Plan;


 
(ii)
increase the number of Performance Shares which may be issued to such
Participants under the Plan; or



(iii)          modify the requirements as to eligibility for executive
participation in the Plan.


14.           Benefit Claims Procedure


(a)  
Any claim for money or stock awards under the Plan shall be made in writing to
the Committee.  If such claim is wholly or partially denied, the Committee
shall, within a reasonable period of time not to exceed ninety (90) days after
receipt of the claim, notify the Participant, Beneficiary or other party making
the claim (the “Claimant”) of the denial of the claim.  Such notice of denial
shall (i) be in writing, (ii) be written in a manner calculated to be understood
by the Claimant, and (iii) contain the specific reason or reasons for denial of
the claim, a specific reference to the pertinent Plan provisions upon which the
denial is based, a description of any additional material or information
necessary to perfect the claim, along with an explanation of why such material
or information is necessary, and an explanation of the claim review
procedure.  The ninety (90) day period may, under special circumstances, be
extended up to an additional ninety (90) days upon written notice of such
extension to the Claimant which notice shall specify the special circumstances
and the extended date of the decision, the time limits applicable to such
procedures and a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination upon
review.  Notice of extension must be given prior to expiration of the initial
ninety (90) day period.  The extension notice shall


 
 16

--------------------------------------------------------------------------------

 

indicate the special circumstances that require an extension of time and the
date by which the Committee expects to render a decision on the claim. If the
claim is denied, the Claimant may file a request for review as provided in the
next paragraph.


(b)  
Within sixty (60) days after the receipt of the decision denying a claim by the
Claimant, the Claimant may file a written request with the Committee that it
conduct a full and fair review of the denial of the claim.  The Claimant or his
or her duly authorized representative may review pertinent documents and submit
issues and comments in writing to the Committee in connection with the review.



(c)  
The Committee shall deliver to the Claimant a written decision on the review of
the denial within sixty (60) days after receipt of the aforesaid request for
review, except that if there are special circumstances (such as the need to hold
a hearing, if necessary) which require an extension of time for processing, the
aforesaid sixty (60) day period shall, upon written notice to the Claimant be
extended an additional sixty (60) days.  Upon review the Claimant shall be given
the opportunity to (i) submit written comments, documents, records, and other
information relating to its claim and (ii) request and receive, free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits. Whether a document,
record, or other information is relevant to a claim for benefits shall be
determined by reference to applicable ERISA regulations, if any. The review of a
denied claim shall take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision on review shall be written in a manner calculated to
be understood by the Claimant and, if adverse, shall (i) include the specific
reason or reasons for the decision, (ii) contain a specific reference to the
pertinent Plan provisions upon which the decision is based, (iii) contain a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits (whether a document,
record, or other information is relevant to a claim for benefits shall be
determined by reference to applicable ERISA Regulations), and (iv) contain a
statement describing the Claimant’s right, if any, to bring an action under
ERISA Section 502(a).



15.   General Provisions


(a)  
Nothing in this Plan or in any award granted pursuant hereto shall confer on an
individual any right to continue in the employ of the company or any of its
subsidiaries or interfere in any way with the right of the Company or any such
subsidiary to terminate any employment.




 
 17

--------------------------------------------------------------------------------

 

(b)  
Upon its adoption by the Board, this Plan shall replace the existing Southwest
Gas Corporation Management Incentive Plan with respect to periods commencing
effective January 1, 2009.



(c)  
Awards granted under the Plan shall not be transferable otherwise than as
provided for in Plan Section 8(d), by will or by the laws of descent and
distribution, and awards may be realized during the lifetime of the Participant
only by the Participant or by his guardian or legal representative.



(d)  
The section and subsection heading are contained herein for convenience only and
shall not affect the construction hereof.



(e)  
A Participant’s rights to Performance Shares and other Plan benefits represent
rights to merely an unfunded and unsecured promise of a future payment of money
or property.  A participant shall look only to the Company for the payment of
Performance Shares and other Plan benefits and such shares and benefits shall,
until paid, be subject to the claims of Company creditors.  A Participant’s
rights under the Plan shall be only that of an unsecured general creditor of the
Company.



         IN WITNESS WHEREOF Southwest Gas Corporation has caused this Plan to be
executed this 7th day of May 2008.






 
SOUTHWEST GAS CORPORATION
                           
By                 /s/ JEFFREY W. SHAW
   
Jeffrey W. Shaw
   
Chief Executive Officer
 




 
 18

--------------------------------------------------------------------------------

 
